Citation Nr: 1623247	
Decision Date: 06/10/16    Archive Date: 06/21/16

DOCKET NO.  12-29 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial compensable rating for erectile dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to August 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In September 2015, the Veteran testified before the undersigned Veterans Law Judge during a video conference hearing.  A transcript of this proceeding is of record.

The record before the Board consists of records included within Virtual VA and the Veterans Benefits Management System.


REMAND

The Veteran seeks a compensable rating for his service-connected erectile dysfunction.  He last underwent a VA examination to assess the severity of this disability in August 2011, and he has consistently claimed that he has a penile deformity.  Given his continued assertions, and the fact that this contention is not adequately addressed in the current medical evidence, a remand is warranted in order to afford the Veteran a thorough and contemporaneous VA medical examination.  

While on remand, the RO or the Appeals Management Center (AMC) should obtain any outstanding medical evidence pertinent to the claim.

Accordingly, the case is REMANDED to the RO or the AMC for the following actions:

1.  Undertake appropriate action to obtain any outstanding VA and private medical records pertinent to the claim on appeal. 

2.  Then, the RO or the AMC should afford the Veteran a VA examination by an examiner with sufficient expertise to determine the current degree of severity of his erectile dysfunction and to confirm or rule out the presence of penile deformity.  All pertinent evidence of record should be made available to and reviewed by the examiner.  

The examiner must consider and discuss the medical article regarding penile shortening after radical prostatectomy and copy of the medical definition of deformity, both submitted by the Veteran.  In this regard, the examiner must specifically state whether the Veteran's erectile dysfunction results in penile deformity.   

The examiner must provide the rationale for all opinions expressed or explain why an opinion cannot be provided.

3.  The RO or the AMC should undertake any additional development it deems necessary.

4.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, it should provide the Veteran and his representative with a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted. 
  
The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




